     Case 5:20-cv-00748-TJM-ML Document 17 Filed 09/02/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

RIKISHA S. SMITH,
                            Plaintiff,
       v.                                                      5:20-CV-0748
                                                               (TJM/ML)
RIKITA SMITH, et al.,
                      Defendants.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                     DECISION & ORDER

I.     INTRODUCTION

       Plaintiff commenced this action pro se and moved for leave to proceed in forma

pauperis, for appointment of counsel, and for a refund of the filing fee. The Hon. Miroslav

Lovric, United States Magistrate Judge, recommended that Plaintiff’s Complaint (Dkt. No. 1)

be dismissed in its entirety with leave to replead, denied as moot Plaintiff’s in forma

pauperis application, denied Plaintiff’s motion for appointment of counsel, and denied

Plaintiff’s motion for a refund of the filing fee. See 08/21/20 Order & Report and

Recommendation, Dkt. 10. On August 27, 2020, Plaintiff filed, inter alia, an Amended

Complaint, Dkt. No. 11, and a letter to Magistrate Judge Lovric that the Court Clerk’s Office

properly interpreted as an objection to Magistrate Judge Lovric's dismissal

recommendation. See Dkt. 14. Plaintiff's letter can also be interpreted as an appeal of

Magistrate Judge Lovric's decisions denying Plaintiff the appointment of counsel and a

refund of the filing fee. See Dkt. 14.

                                               1
      Case 5:20-cv-00748-TJM-ML Document 17 Filed 09/02/20 Page 2 of 3




II.     DISCUSSION

        a. Objection to Dismissal Recommendation

        Plaintiff's objection to Magistrate Judge Lovric’s dismissal recommendation is

rendered moot by the filing of an amended complaint. Moreover, on de novo review the

Court agrees with Magistrate Judge Lovric that the Complaint must be dismissed as

frivolous because, as drafted, the Court is unable to meaningfully analyze whether, and to

what extent, Plaintiff has pleaded any colorable claims against the defendants. Accordingly,

Plaintiff’s objection is overruled.

        b. Appeal of Denial of Attorney Appointment

        To the extent Plaintiff appeals Magistrate Judge Lovric's denial of the motion for

appointment of counsel, the appeal is denied. In light of the recommendation that the

Complaint be dismissed as frivolous, it was entirely proper for Magistrate Judge Lovric to

conclude that Plaintiff was not entitled to the appointment of counsel. Based on Plaintiff’s

Complaint, it was unclear whether any of the claims therein were "of substance," a requisite

threshold finding for the appointment of counsel. See Ord. & Rep. Rec. at 7-8. This

decision does not preclude Plaintiff from bringing a new motion for the appointment of

counsel in connection with the Amended Complaint.

        c. Appeal of Denial of Filing Fee Refund

        To the extent Plaintiff appeals Magistrate Judge Lovric's denial of the motion for a

refund of the filing fee, the appeal is denied. Magistrate Judge Lovric's decision in this

regard is not clearly erroneous or contrary to law. See Ball v. Goldfar, 19-CV-0908,

2020 WL 474448, at *2, n.2 (N.D.N.Y. Jan. 28, 2020) (Sharpe, J.)(“The law is well-settled



                                               2
       Case 5:20-cv-00748-TJM-ML Document 17 Filed 09/02/20 Page 3 of 3




that once payment of the filing fee has been collected, it cannot be waived or refunded,

regardless of the outcome of the action.”).

III.     CONCLUSION

         For the reasons discussed above, Plaintiff’s objection, Dkt. 14, is OVERRULED, and

the Court ACCEPTS AND ADOPTS Magistrate Judge Lovric’s recommendation in the

August 20, 2020 Order and Report-Recommendation, Dkt. 10, to dismiss the Complaint

with leave to replead. Accordingly, it is hereby ORDERED that Plaintiff's Complaint, Dkt. 1,

is DISMISSED with leave to replead. The Amended Complaint filed by Plaintiff, Dkt. 11, is

referred to Magistrate Judge Lovric for an initial review.

         To the extent Plaintiff appeals Magistrate Judge Lovric's denial of the motion for

appointment of counsel, Dkt. 14, the appeal is DENIED. This denial does not preclude

Plaintiff from bringing a new motion for appointment of counsel in connection with the

Amended Complaint.

         To the extent Plaintiff appeals Magistrate Judge Lovric's denial of the motion for a

refund of the filing fee, Dkt. 14, the appeal is DENIED.

IT IS SO ORDERED.

Dated:September 2, 2020




                                                3
